Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thadmon Lewis, Appellant                              Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42729-
No. 06-14-00111-CR        v.                          B). Opinion delivered by Justice Burgess,
                                                      Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Thadmon Lewis, pay all costs of this appeal.




                                                      RENDERED MARCH 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk